Citation Nr: 0808139	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  06-05 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
status post thyroid cancer.


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1983 to 
October 2003.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Board also notes that in May 2006, the veteran was 
provided a Statement of the Case on the issue of entitlement 
to service connection for hypertension.  In the cover letter 
sent with the Statement of the Case, he was informed of the 
requirement that he submit a timely Substantive Appeal to 
perfect his appeal on this issue.  Thereafter, the issue was 
not addressed in any written communication from the veteran.  
Therefore, the Board has concluded that the veteran is not 
currently seeking appellate review with respect to this 
issue.


REMAND

The veteran was most recently afforded a VA examination to 
determine the current degree of severity of the postoperative 
residuals of his thyroid cancer in December 2004.  At that 
time, no evidence of active disease was found.  A January 
2006 Navy outpatient treatment record indicates that a small 
amount of residual disease was found and that the veteran's 
thyroid cancer was not cured.  In view of this evidence, 
which appears to indicate that the veteran continues to have 
thyroid cancer, the Board has determined that the veteran 
should be accorded another VA examination to determine the 
current degree of severity of the service-connected 
disability.

In addition, while this case is in remand status, the veteran 
should be provided any additional required notice.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
veteran a letter providing all required 
notice, to include notice that he should 
provide any pertinent evidence in his 
possession and any outstanding medical 
records pertaining to treatment or 
evaluation of his thyroid cancer or 
residuals thereof, or the identifying 
information and any necessary 
authorization to enable VA to obtain such 
records on his behalf.   

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO of 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and request him to 
submit the outstanding evidence.

3.  Then, the RO or the AMC should 
arrange for the veteran to be afforded a 
VA examination by a physician with 
appropriate expertise to determine 
whether his thyroid cancer has recurred 
and the nature and extent of any current 
manifestations of the thyroid cancer or 
the residuals thereof.  The claims files 
must be made available to and reviewed by 
the examiner.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.

4.  The RO or AMC should also undertake 
any other development it determines to be 
warranted.

5.  Then, the RO or the AMC should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he should 
be provided a Supplemental Statement of 
the Case and the requisite opportunity to 
respond before the case is returned to 
the Board.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


